
	

113 S2827 IS: Make Student Grants Truly Tax-Free Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2827
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Blumenthal (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend section 117 of the Internal Revenue Code of 1986 to exclude Federal student aid from
			 taxable gross income.
	
	
		1.Short titleThis Act may be cited as the Make Student Grants Truly Tax-Free Act.2.Expansion of qualified scholarship exclusion from gross income(a)In generalParagraph (1) of section 117(b) of the Internal Revenue Code of 1986 is amended—(1)by striking received by an individual as a scholarship and insertingreceived by an individual—(A)as a scholarship,(2)by striking the period at the end and inserting a comma, and(3)by adding at the end the following new subparagraphs:(B)through a scholarship or fellowship grant program administered by the Secretary of Education that
			 is based on
			 financial need,
			 including a Federal Pell Grant under section 401 of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a), or(C)as an Iraq and Afghanistan Service Grant under section 420R of the Higher Education Act of 1965 (20
			 U.S.C. 1070h)..(b)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2014.